PER CURIAM.
This consolidated appeal originated from a suit brought by appellant-plaintiff seeking to recover a real estate broker’s commission from numerous named defendants-appel-lees, individually and in their capacity as surviving corporate directors. The first count of the complaint asserted that an oral brokerage contract had been entered into by the parties, and that plaintiff had performed in compliance therewith, thus becoming entitled to a commission. The second and final count claimed that defendants were justly indebted to plaintiff for the reasonable value of services rendered.
In his first appeal, plaintiff attacks the trial court’s summary final judgment which held in favor of all the defendants as to count one, and in favor of the defendants in their capacities of surviving corporate directors as to both counts of the complaint. The second appeal is from a final judgment for defendants based on jury verdict after trial of the remaining issues.
In the first appeal we think the record amply supports the trial judge’s findings that there were no genuine issues, and the final summary judgment is affirmed.
The second appeal questions, among other things, the sufficiency of the evidence, the court’s charges to the jury, the trial court s refusal to strike an affirmative defense, and certain rulings of the lower court made during trial.
The trial record is voluminous and much of the testimony cannot be reconciled. We are persuaded, however, that there was sufficient evidence viewed in its most favorable light to sustain the jury’s verdict in favor of the defendants. Appellant also contends that certain instructions given by the-trial judge were prejudicial to him and that refusal to give certain other instructions was likewise error. We find no error in these particulars nor in other points -raised or argued on appeal.
We conclude that harmful error has not been made to appear, and the judgments appealed are each affirmed.
ALLEN, Acting C. J., SMITH, J., and! STEPHENSON, Associate Tudge, concur..